IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                               NOS. WR-85,071-01 & 85,071-02


                 EX PARTE DAVID KENNARD VASBINDER III, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                        CAUSE NOS. CR-14-069 & CR-15-021
                         IN THE 198TH DISTRICT COURT
                            FROM BANDERA COUNTY


       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and failure to appear and was sentenced to imprisonment for twenty and five years,

respectively.

       Applicant contends that adjudication-of-guilt counsel failed to timely file notices of appeal.

The trial court has determined that Applicant was denied his right to appeal. We find that Applicant

is entitled to the opportunity to file out-of-time appeals of the judgments of conviction in cause
                                                                                                      2

numbers CR14-069 & CR15-021 from the 198th District Court of Bandera County. Applicant is

ordered returned to that time at which he may give written notices of appeal so that he may then,

with the aid of counsel, obtain meaningful appeals. Within ten days of the issuance of this opinion,

the trial court shall determine whether Applicant is indigent. If Applicant is indigent and wishes to

be represented by counsel, the trial court shall immediately appoint an attorney to represent

Applicant on direct appeal. All time limits shall be calculated as if the sentences had been imposed

on the date on which the mandate of this Court issues. We hold that, should Applicant desire to

prosecute an appeal, he must take affirmative steps to file written notices of appeal in the trial court

within 30 days after the mandate of this Court issues.

       Applicant’s remaining claims are dismissed. See Ex parte Torres, 943 S.W.2d 469 (Tex.

Crim. App. 1997).

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.

Delivered: September 14, 2016
Do not publish